EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is issued in responsive to the amendment filed February 10, 2021. As directed by the amendment, claims 1, 12 and 15 have been amended, and claims 10-11 have been cancelled. Thus, claims 1-9 and 12-20 are presently pending. 
The amendment to the claims noted above, coupled with Applicant’s arguments/remarks (see page 7-11 of the response) are sufficient to overcome the objection to claim 15 and prior art rejections of the pending claims from the previous Office action. The objection to claim 15 and the prior art rejections of claims 1-9 and 12-20 are hereby withdrawn.

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or reasonably suggest the limitations of the independent claim, particularly the specific arrangement of each claim element of the ultrasound probe as specified in claim 1. For this reason, claims 1-9 and 11-20 are allowed.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        February 12, 2021.